Motion for resettlement granted and the memorandum decision of this court (44 A D 2d 655) is resettled as follows: Resettled order, Supreme Court, New York County, entered September 15, 1972, unanimously modified, on the law and the facts, to reduce temporary alimony to $500 per week, and to direct that defendant conserve certain documents so that they should be available at the trial, and, as so modified, affirmed, without costs and without disbursements. Considering the relatively short duration of this marriage, and the age, condition and earning ability of the defendant wife, we consider that an award of $500 per week would provide adequate support pending trial. Special Term ordered plaintiff to turn over to defendant certain letters, diaries and other documents. As these were her property, the direction was proper, but as plaintiff has shown he will seek to use them on the trial, it is directed that defendant keep said documents intact and be in a position to produce them at the trial. Resettled order signed and filed. Concur — Kupferman, J. P., Murphy, Steuer and Capozzoli, JJ.